DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The Abstract filed on 07/06/2020 contains more than 150 words.




Claim Objections

	Claims 1, 9 and 11 are objected to because of the following informalities:
	- Claim 1 states “supplying capture liquid to an open end of the capture probe”.	Should be written as “supplying capture liquid to the open end of the capture probe”.
	- Claim 9 states “wherein the positioning an open end of a capture probe opposite the sample”. Should be written as “wherein the positioning the open end of a capture probe opposite the sample’.
	- Claim 11 states “wherein the open end of the capture probe may be positioned opposite the surface of the sample and in alignment with the device for directing sample into the sample”.  It seems that there is a translation error within this into the sample”.  It should be written as “wherein the open end of the capture probe is positioned opposite the surface of the sample and in alignment with the device for directing sample .  
	
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 states “wherein the open end of the capture probe may be positioned opposite the surface of the sample”. Due to the use of the term “may be’, it is unclear whether the subject matter that follows the term “may be” is positively claimed. For examination purposes, the Examiner will interpret the limitation question as “wherein the open end of the capture probe is positioned opposite the surface of the sample”.
	Claims 12-21 are also rejected due to dependency on claim 11 because claims 12-21 do not cure the deficiencies of claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,704,995. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods and apparatuses contain the same essential subject matter (See the comparison below).

Application 16/921,733
US 10,704,995
Claim 1: A method of sampling a surface of a sample for analysis, comprising: 

positioning an open end of a capture probe opposite the sample and in alignment with a device for directing sample into the capture probe;








 imparting radiating energy through the sample using the device for directing sample to eject sample material from the surface of the sample towards the open end of the capture probe; 

capturing the ejected sample material with the capture liquid flowing through the liquid exhaust conduit at the open end of the capture probe; 

removing the capture liquid and the captured sample material from the open end of the capture probe; and, 

 directing the capture liquid and the sample material towards an inlet of a chemical analysis device.


positioning an open end of a capture probe opposite the sample and in alignment with a device configured for directing sample into the capture probe; 



 imparting radiating energy through the sample using the device configured for directing sample to eject sample material from the surface of the sample towards the open end of the capture probe; 

capturing the ejected sample material with the capture liquid flowing through the liquid exhaust conduit at the open end of the capture probe;

 removing the capture liquid and the captured sample material from the open end of the capture probe; and, 

directing the capture liquid and the sample material towards an inlet of a chemical analysis device 

and wherein a gas flow containing sample flowing into and through the liquid exhaust conduit creates a gas/liquid interface in the liquid exhaust conduit.

Claim 2: The method of claim 1, wherein the sample is provided on a support that is transparent to the radiated energy and located between the sample and the device configured for directing sample, and wherein the radiated energy is directed by the device configured for directing sample through the support and into the sample.
Claim 3: The method of claim 2, wherein the radiating energy comprises a laser beam that generates an acoustic wave in the sample.
Claim 3: The method of claim 2, wherein the radiating energy comprises a laser beam that generates an acoustic wave in the sample.
Claim 4: The method of claim 2, wherein the device for directing sample comprises an acoustic desorption device, and wherein the radiating energy directed through the support comprises an acoustic wave which travels through the support to impart energy into the sample and to eject the sample material from the sample.
Claim 4: The method of claim 2, wherein the device configured for directing sample comprises an acoustic desorption device, and wherein the radiating energy directed through the support comprises an acoustic wave which travels through the support to impart energy into the sample and to eject the sample material from the sample.
Claim 5: The method of claim 1, wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
Claim 5: The method of claim 1, wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
Claim 6: The method of claim 1, further comprising directing a gas flow radially inward towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
Claim 6: The method of claim 1, further comprising directing a gas flow radially inward towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
Claim 7: The method of claim 1, wherein the capturing the ejected sample material with capture liquid further comprises drawing gas containing airborne sample material into the capture liquid.
Claim 7: The method of claim 1, wherein the capturing the ejected sample material with capture liquid further comprises drawing gas containing airborne sample material into the capture liquid.
Claim 9: The method of claim 1, wherein the positioning an open end of a capture probe opposite the sample further comprises locating an open end of the liquid exhaust conduit to a position opposite the device for directing sample and aligned with a location of sample ejection from the sample such that sample material ejected from the sample is directed into the capture liquid at the open end of the liquid exhaust conduit.
Claim 8: The method of claim 1, wherein the positioning the open end of the capture probe opposite the sample further comprises locating an open end of the liquid exhaust conduit to a position opposite the device configured for directing sample and aligned with a location of sample ejection from the sample such that sample material ejected from the sample is directed into the capture liquid at the open end of the liquid exhaust conduit.
Claim 10: The method of claim 1, wherein the ejected sample material comprises a portion of the sample released from the surface of the sample with the molecules remaining intact.
Claim 9: The method of claim 1, wherein the ejected sample material comprises a portion of the sample released from the surface of the sample with the molecules remaining intact.
Claim 11: A system for sampling a surface of a sample for analysis, comprising: 

a capture probe including a liquid supply conduit for supplying a capture liquid to an open end of the probe and


 a liquid exhaust conduit for removing the capture liquid from the open end of the probe and 





directing the removed capture liquid and any captured sample material to a chemical analysis device;





 a device for directing sample operative to direct radiating energy through the sample to impart energy to the sample and to eject the sample material from the surface of the sample towards the open end of the capture probe; 


wherein the open end of the capture probe may be positioned opposite the surface of the sample and in alignment with the device for directing sample into the sample such that when the device for directing sample is energized,



 radiating energy is directed through the sample to impart energy to the sample and to eject sample material from the surface of the sample towards the open end of the capture probe for capture in capture liquid within the liquid exhaust conduit.
Claim 10: A system for sampling a surface of a sample for analysis, comprising:

 a capture probe including a liquid supply conduit that supplies a capture liquid to an open end of the capture probe at a first volumetric flow rate and 

a liquid exhaust conduit that removes the capture liquid from the open end of the capture probe at a second volumetric flow rate, wherein the first and second volumetric flow rates are such that the capture liquid enters the liquid exhaust conduit as a vortex and

 directing the removed capture liquid and any captured sample material to a chemical analysis device, and wherein a gas flow containing sample flowing into and through the liquid exhaust conduit creates a gas/liquid interface in the liquid exhaust conduit;

 a device configured for directing sample operative to direct radiating energy through the sample to impart energy to the sample and to eject the sample material from the surface of the sample towards the open end of the capture probe;

 wherein the open end of the capture probe is positioned opposite the surface of the sample and in alignment with the device configured for directing sample into the sample such that when the
device configured for directing sample is energized, 

radiating energy is directed through the sample to impart energy to the sample and to eject sample material from the surface of the sample towards the open end of the capture probe for capture in capture liquid within the liquid exhaust conduit.
Claim 12: The system of claim 11, for sampling a surface of a sample for analysis, further comprising: a sample support for retaining the sample, the sample support transparent to radiating energy, and wherein the sample support is located between the sample and the device for directing sample such that the radiating energy 31 Active\1 12042493.vl-7/6/20ATTORNEY DOCKET NO. 6321-460-3CON (157379.04631) INVENTOR Kertesz generated by the device for directing sample travels through the sample support to impart energy to the sample and eject sample material from the sample.
Claim 11: The system of claim 10, further comprising: a sample support configured for retaining the sample, the sample support transparent to radiating energy, and wherein the sample support is located between the sample and the device configured for directing sample such that the radiating energy generated by the device configured for directing sample travels through the sample support to impart energy to the sample and eject the sample material from the sample.
Claim 13: The system of claim 11, wherein the radiating energy comprises a laser beam that generates an acoustic wave in the sample.
Claim 12: The system of claim 10, wherein the radiating energy comprises a laser beam that generates an acoustic wave in the sample.
Claim 14: The system of claim 11, wherein the device for directing sample comprises an acoustic desorption device, and wherein the radiating energy directed through the support comprises an acoustic wave which travels through the support to impart energy into the sample and to eject the sample material from the sample.
Claim 13: The system of claim 10, wherein the device configured for directing sample comprises an acoustic desorption device, and wherein the radiating energy directed through the support comprises an acoustic wave which travels through the support to impart energy into the sample and to eject the sample material from the sample.
Claim 15: The system of claim 11, wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
Claim 14: The system of claim 10, wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
Claim 16: The system of claim 11, further comprising directing a gas guide operative to direct a gas flow radially inward from the sample towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
Claim 15: The system of claim 10, further comprising directing a gas guide operative to direct a gas flow radially inward from the sample towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
Claim 17: The system of claim 11, wherein the capture probe is operative to over aspirate the capture liquid through the liquid exhaust conduit to draw gas containing airborne ejected sample material into the liquid exhaust conduit for capture by the capture liquid.
Claim 16: The system of claim 10, wherein the capture probe is operative to over aspirate the capture liquid through the liquid exhaust conduit to draw gas containing airborne ejected sample material into the liquid exhaust conduit for capture by the capture liquid.
Claim 18: The system of claim 11, wherein the open end of the capture probe is further positioned to locate an open end of the liquid exhaust conduit of the capture probe opposite the device for directing sample and aligned with a location of sample ejection from the sample such that sample material ejected from the sample is directed into the capture liquid at the open end of the liquid exhaust conduit.
Claim 17: The system of claim 10, wherein the open end of the capture probe is further positioned to locate an open end of the liquid exhaust conduit of the capture probe opposite the device configured for directing sample and aligned with a location of sample ejection from the sample such that sample material ejected from the sample is directed into the capture liquid at the open end of the liquid exhaust conduit.
Claim 19: The system of claim 11, wherein the chemical analysis device comprises a mass spectrometer, operative to ionize and mass analyze the removed capture liquid and captured sample material.
Claim 18:  The system of claim 10, wherein the chemical analysis device comprises a mass spectrometer, operative to ionize and mass analyze the removed capture liquid and captured sample material.
Claim 20: The system of claim 11, further comprising: a processer operative to control flow rates of the capture liquid to the open end of the probe, removal of the capture liquid from the open end of the probe, and/or operation of the device for ejecting sample.
Claim 19: The system of claim 10, further comprising: a processer operative configured to control flow rates of the capture liquid to the open end of the probe, removal of the capture liquid from the open end of the probe, and/or operation of the device for ejecting sample.
Claim 21: The system of claim 11, wherein the ejected sample material comprises a portion of the sample released from the surface of the sample with the molecules remaining intact.
Claim 20: The system of claim 10, wherein the ejected sample material comprises a portion of the sample released from the surface of the sample with the molecules remaining intact.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-14 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Berkel et al. (US 20120079894; “Van Berkel”).
Regarding claim 1, Van Berkel teaches a method of sampling ([0058]) a surface (surface of specimen S; See Figures 2 and 6) of a sample (specimen S; Figures 2 and 6) for analysis (Abstract and [0003]), comprising: positioning (open end 78 is positioned opposite the specimen S; See Figures 1-2 and 6) an open end (78; Figure 2) of a capture probe (16; Figures 1-2) opposite the sample (Sample S; Figure 1 and 2; [0055]) and in alignment with a device (20 and 30; Figures 1-2) for directing sample (28; Figures 1-2 and 6) into the capture probe (the device 20 and 30 is used to produce a desorbed analyte 28, i.e. sample; where the analyte 28 is directed to the open end 78 of the capture probe 16; See Figures 1-2 and 6; [0055, 0057, 0059 and 0062]); supplying ([0055 and 0062]) capture liquid (18; Figure 2) to the open end (78; Figure 2) of the capture probe (16; Figure 2) and removing the supplied capture liquid (18) from the open end (78) through a liquid exhaust conduit (72; Figure 2; solvent 18 present at the tip 78 of the probe 16 will be removed through the capillary 72; [0062]); imparting radiating energy (22; Figures 1-2 and 6; [0055, 0059, 0061]) through the sample (the laser beam 22 is imparted through the Specimen S; See Figure 2) using the device (20 and 30; Figure 2) for directing sample ([0062]) to eject sample material (28; [0062]) from the surface (surface of the Specimen S; Figures 1-2 and 6) of the sample (specimen S) towards the open end (78) of the capture probe (16; See Figure 2; Laser 20 will emit laser 22; laser 22 will hit Specimen ‘S’ to which then analyte 28 will be released from the specimen ‘S’ and subsequently mix with solvent 18 located at tip 78 of probe 16 to create testing solution 34; See Figure 2; [0055, 0059-0060 and 0062]); capturing ([0062 and 0065]) the ejected sample material (28) with the capture liquid (18) flowing through the liquid exhaust conduit (72) at the open end (78) of the capture probe (16; [0062 and 0065]; the mixture of liquid 18 and sample 28 will be sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36; See Figures 1-2 and 6); removing ([0062 and 0065]) the capture liquid (18) and the captured sample material (28) from the open end (78) of the capture probe (16; [0062 and 0065]; the mixture of liquid 18 and sample 28 will create a testing solution which is sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36; See Figures 1-2 and 6); and, directing (liquid 18 and analyte 28 are directed towards the analytical instrument 36; [0062 and 0065]) the capture liquid (18) and the sample material (28) towards an inlet (inlet of analytical instrument 36 which receives the testing solution which is the capture liquid 18 and the analyte 28; [0062 and 0065]) of a chemical analysis device ( the mixture of liquid 18 and sample 28 will be sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36; therefore, the liquid 18 and the sample 28 will be directed to the inlet of the analytical instrument 36, i.e. chemical analysis device; [0065]).

Regarding claim 2, Van Berkel teaches wherein the sample (Specimen S; Figure 2) is provided on a support (14; Figure 2) that is transparent ([0055]) to the radiated energy (22; Figure 2; [0055, 0058]) and located between the sample (Specimen S; Figure 2) and the27Active\99812078.v1-7/19/19ATTORNEY DOCKET NO. 6321-460-2CON (157379.04621) INVENTOR Kerteszdevice for directing sample (20 and 30; See Figure 2), and wherein the radiated energy (22; Figure 2) is directed by the device (20 and 30; Figure 2) for directing sample (28; Figure 2) through the support (14; Figure 2; [0055, 0059 and 0061]) and into the sample (Specimen S; See Figure 2; [0055, 0059 and 0061]).

Regarding claim 3, Van Berkel teaches wherein the radiating energy (22; Figure 2) comprises a laser beam ([0055, 0058-0059]) that generates an acoustic wave ([0055, 0058-0059]) in the sample (Specimen S; [0055, 0058-0059]). 

Regarding claim 4, Van Berkel teaches wherein the device for directing sample (20 and 30; Figure 2) comprises an acoustic desorption device ([0055, 0058-0059]), and wherein the radiating energy (22; Figure 2) directed through the support (14; Figure 2; [0055]) comprises an acoustic wave ([0055, 0058-0059]) which travels through the support (14; Figure 2) to impart energy ([0055, 0058-0059]; Figure 2) into the sample (Specimen S; [0055, 0058-0059]; Figure 2) and to eject the sample material (28; Figure 2) from the sample (Specimen S; [0055, 0058-0059]).

Regarding claim 7, Van Berkel teaches wherein the capturing the ejected sample material (28; [0062 and 0065]) with capture liquid ([0062 and 0065]; the mixture of liquid 18 and sample 28 will be sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36) further comprises drawing gas ([0059-0060]) containing airborne sample material ([0059-0060]) into the capture liquid (the desorbed analyte 28 is in a gaseous state, it being an airborne sample material being mixed with the solvent 18; See Figure 2 [0059-0060]).

Regarding claim 9, Van Berkel teaches wherein the positioning the open end (78; Figure 2) of the capture probe (16; Figure 2) opposite the sample (Specimen S; See Figure 2) further comprises locating an open end (78) of the liquid exhaust conduit (the open end 78 is shared with the open end of passage 72; See Figure 2) to a position (the open end 78 of the exhaust conduit 72 is positioned opposite the device 20, 30; See Figure 2) opposite the device (20 and 30; See Figure 2) for directing sample (28; Figure 2) and aligned with a location of sample ejection (location where the desorbed analyte is present between the Specimen S and the open end 78; See Figure 2) from the sample (Specimen S; Figure 2) such that sample material (28) ejected from the sample (Specimen S; See Figure 2) is directed into the capture liquid (18; Figure 2) at the open end (78; Figure 2) of the liquid exhaust conduit (due to the placement of elements 20, Specimen S, probe 16 and passage 72, the ejected material 28 will mix with solvent 18 and directed to the passage 72 due to the flow of the liquid 18 inside of the probe 16; See Figure 2).  

Regarding claim 10, Van Berkel teaches wherein the ejected sample (28; Figure 2) comprises a portion of the sample ([0059]) released from the surface of the sample (Specimen S; See Figure 2) with the molecules remaining intact (See Figure 2; [0059]).

Regarding claim 11, Van Berkel teaches a system (10; Figures 1-2) for sampling ([0058]) a surface (surface of specimen S; See Figures 2 and 6) of a sample (specimen S; Figures 2 and 6) for analysis (Abstract and [0003]), comprising: a capture probe (16; Figures 1-2) including a liquid supply conduit (conduit through where solvent 18 flows within tube 68; See Figure 2; [0063]) for supplying a capture liquid (18; Figures 1-2; ) to an open end (78; Figure 2) of the probe (16) and a liquid exhaust conduit (72; See Figure 2) for removing the capture liquid (18) from the open end (78) of the probe (16; Figure 2; solvent 18 present at the tip 78 of the probe 16 will be removed through the capillary 72; [0062]) and directing (liquid 18 and analyte 28 are directed towards the analytical instrument 36; [0062 and 0065]) the removed capture liquid (18) and any captured sample material (28) to a chemical analysis device ([0062 and 0065]; the mixture of liquid 18 and sample 28 will be sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36); a device (20 and 30; Figure 2) for directing sample (28; Figure 2) operative to direct radiating energy (22; Figure 2) through the sample (Specimen S; See Figure 2) to impart energy (laser beam 22 imparts energy to the Specimen S; Figure 2) to the sample (Figure 2 demonstrates a laser beam 22, i.e. imparted energy, to Specimen S) and to eject the sample material (28; [0062]) from the surface (surface of the Specimen S; Figures 1-2 and 6) of the sample (specimen S) towards the open end (78) of the capture probe (See Figure 2; Laser 20 will emit laser 22; laser 22 will hit Specimen ‘S’ to which then analyte 28 will be released from the surface of specimen ‘S’ and subsequently mix with solvent 18 located at tip 78 of probe 16 to create testing solution 34; See Figure 2; [0055, 0059-0060 and 0062]); wherein the open end (78) of the capture probe (16) is positioned (open end 78 is positioned opposite the specimen S; See Figures 1-2 and 6) opposite the surface (surface of specimen S; See Figures 2 and 6) of the sample (See Figure 2) and in alignment with the device (20 and 30; Figure 2) for directing sample (28) into the sample (the device 20 and 30 is used to produce a desorbed analyte 28, i.e. sample material, when the laser 22 is imparted into the Specimen S; where the analyte 28 is directed to the open end 78 of the capture probe 16; See Figures 1-2 and 6; [0055, 0057, 0059 and 0062]) such that when the device (20 and 30) for directing sample ([0055, 0057, 0059 and 0062]) is energized (the device 20 must be energized in order to produce the laser beam), radiating energy (22; Figure 2) is directed through the sample (Specimen S; Figure 2) to impart energy to the sample (See Figure 2) and to eject sample material (28; Figure 2) from the surface of the sample (See Figure 2) towards the open end (78) of the capture probe (16) for capture in capture liquid (18) within the liquid exhaust conduit (due to the placement of elements 20, Specimen S, probe 16 and Passage 72, the ejected material 28 will mix with solvent 18 and be directed to the passage 72 due to the flow of the liquid 18 inside of the probe 16; See Figure 2).

Regarding claim 12, Van Berkel teaches for sampling ([0058]) the surface of a sample (Specimen S; Figure 2) for analysis (Abstract and [0003]), further comprising: a sample support (14; Figure 2) for retaining the sample (See Figure 2), the sample support (14) transparent ([0055]) to radiating energy (22; Figure 2; [0055, 0058]), and wherein the sample support (14) is located between the sample (Specimen S; Figure 2) and the device for directing sample (20 and 30; See Figure 2) such that the radiating energy (22; Figure 2; [0055, 0058])30Active\99812078.v1-7/19/19ATTORNEY DOCKET NO. 6321-460-2CON (157379.04621) INVENTOR Kerteszgenerated by the device for directing sample (20 and 30) travels through the sample support (14; Figure 2; [0055, 0059 and 0061]) to impart energy ([0055, 0058-0059]; Figure 2) to the sample (Specimen S) and eject sample material (28; Figure 2) from the sample (Specimen S; Figure 2).

Regarding claim 13, Van Berkel teaches wherein the radiating energy (22; Figure 2) comprises a laser beam (22; [0055, 0058-0059]) that generates an acoustic wave ([0055, 0058-0059]) in the sample (Specimen S; [0055, 0058-0059]). 

Regarding claim 14, Van Berkel teaches wherein the device for directing sample (20 and 30; Figure 2) comprises an acoustic desorption device ([0055, 0058-0059]), and wherein the radiating energy (22; Figure 2) directed through the support (14; Figure 2) comprises an acoustic wave ([0055, 0058-0059]) which travels through the support (14; Figure 2) to impart energy ([0055, 0058-0059]; Figure 2) into the sample (Specimen S; [0055, 0058-0059]; Figure 2) and to eject the sample material (28; Figure 2) from the sample ([0055, 0058-0059]).

Regarding claim 17, Van Berkel teaches wherein the capture probe (16; Figure 2) is operative to over aspirate the capture liquid ([0062 and 0065]; the mixture of liquid 18 and sample 28 will be sucked into passage 72 and then moved to outlet 48 which is in communication with analytical instrument 36) through the liquid exhaust conduit (72; Figure 2) to draw gas ([0059-0060]) containing airborne ejected sample material (the desorbed analyte 18 is in a gaseous state, it being an airborne sample material being mixed with the solvent 18; See Figure 2 [0059-0060]) into the liquid exhaust conduit (78; See Figure 2) for capture by the capture liquid (the desorbed analyte 18 is in a gaseous state, it being an airborne sample material being mixed with the solvent 18; See Figure 2 [0059-0060]).

Regarding claim 18, Van Berkel teaches wherein the open end (78) of the capture probe (16) is further positioned to locate an open end (78; Figure 2) of the liquid exhaust conduit (the open end 78 is shared with the open end of passage 72; See Figure 2) of the capture probe (16) opposite the device (20 and 30; See Figure 2) for directing sample (28; Figure 2) and aligned with a location of sample ejection (location where the desorbed analyte is present between the Specimen S and the open end 78; See Figure 2) from the sample (Specimen S; Figure 2) such that sample material (28) ejected from the sample (Specimen S; See Figure 2) is directed into the capture liquid (18; Figure 2) at the open end (78; Figure 2) of the liquid exhaust conduit (due to the placement of elements 20, Specimen S, probe 16 and Passage 72, the ejected material 28 will mix with solvent 18 and directed to the passage 72 due to the flow of the liquid 18 inside of the probe 16; See Figure 2).  

Regarding claim 19, Van Berkel teaches wherein the chemical analysis device (36; Figure 2) comprises a mass spectrometer (40; Figure 2; [0067]), operative to ionize ([0067]) and mass analyze ([0067]) the removed capture liquid (18) and captured sample material (the mass spectrometer 40 will mass analyze the combination of the solvent 18 and the desorbed sample 28; [0067]).

Regarding claim 20, Van Berkel teaches a processer (58; Figure 1) operative to control flow rates of the capture liquid (18; Figure 2) to the open end (78) of the probe (16; [0066 and 0079-0080]), removal of the capture liquid (18) from the open end (78) of the probe (16; [0079-0080]), and/or operation of the device (20 and 30; Figure 2) for ejecting sample ([0079-0080]).

Regarding claim 21, Van Berkel teaches wherein the ejected sample (28) comprises a portion of the sample ([0059]) released from the surface of the sample (Specimen S; See Figure 2) with the molecules remaining intact (See Figure 2; [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel in view of Kovtoun (US 7,525,105). 
Regarding claim 5, Van Berkel teaches the capture probe and the ejected sample material but is silent to wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
However, Kovtoun teaches wherein the capture probe (220 and 225; Figure 2) is located below the sample (110; See Figure 2), and wherein gravity helps to direct ejected sample material (Column 3, Lines 15-30) into the capture liquid (the ejected sample material is received and obtained in liquid 130 due to the gravity; Figure 3, Lines 15-30).
It would have been obvious to one having ordinary skill in the art to have Kovtoun’s associated structure and configuration applied on Van Berkel’s capture probe and sample in order to facilitate the aspiration of the ejected material and assure that most ejected material is combined with the solvent and not lost in the surrounding environment.

Regarding claim 15, Van Berkel teaches the capture probe and the ejected sample material but is silent to wherein the capture probe is located below the sample, and wherein gravity helps to direct ejected sample material into the capture liquid.
However, Kovtoun teaches wherein the capture probe (220 and 225; Figure 2) is located below the sample (110; See Figure 2), and wherein gravity helps to direct ejected sample material (Column 3, Lines 15-30) into the capture liquid (the ejected sample material is received and obtained in liquid 130 due to the gravity; Figure 3, Lines 15-30).
It would have been obvious to one having ordinary skill in the art to have Kovtoun’s associated structure and configuration applied on Van Berkel’s capture probe and sample in order to facilitate the aspiration of the ejected material and assure that most ejected material is combined with the solvent and not lost in the surrounding environment.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel in view of Nikolaev et al. (US 20080128614; “Niko”).
Regarding claim 6, Van Berkel teaches the open end of the capture probe, the ejected sample material and the capture liquid but is silent to directing a gas flow radially inwards towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
However, Niko teaches directing a gas flow (16; Figure 4) radially inwards (relative to the solid body, the flow of gas 16 is directed radially inwards; See Figure 4) towards the open end (end of the of the probe that faces the cloud 15; Figure 4) of the capture probe (Probe which is formed by capillaries 1 and 2; See Figure 4) to direct the ejected sample material (15; Figure 4) into the capture liquid (4; Figure 4; [0007-0011]).
It would have been obvious to one having ordinary skill in the art to have Niko’s gas flow directed radially inwards towards Van Berkel’s open end of the capture probe to direct the ejected sample material into the capture liquid in order to assure that any gas from the sample does not leave into the surrounding atmosphere and is all directed to the probe (See Niko [0011]).

Regarding claim 16, Van Berkel teaches the sample, the open end of the capture probe, the ejected sample material and the capture liquid but is silent to directing a gas guide operative to direct a gas flow radially inward from the sample towards the open end of the capture probe to direct the ejected sample material into the capture liquid.
However, Niko teaches directing a gas guide (gas 16 must come from a gas source, i.e. gas guide; [0011]) operative to direct a gas flow (16) radially inward (relative to the solid body, the flow of gas 16 is directed radially inwards; See Figure 4) from the sample (15; Figure 4) towards the open end (end of the of the probe that faces the cloud 15; Figure 4) of the capture probe (Probe which is formed by capillaries 1 and 2; See Figure 4) to direct the ejected sample material (15; Figure 4) into the capture liquid (4; Figure 4; [0007-0011]).
It would have been obvious to one having ordinary skill in the art to have Niko’s gas guide directing a gas flow radially inward towards Van Berkel’s open end of the capture probe to direct the ejected sample material into the capture liquid in order to assure that any gas from the sample does not leave into the surrounding atmosphere and is all directed to the probe (See Niko [0011]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel.
Regarding claim 8, Van Berkel teaches the capture liquid, the sample material and the liquid exhaust conduit but is silent to wherein a liquid surface of the capture liquid that captures the sample material extends into the liquid exhaust conduit.
However, Van Berkel states in paragraph [0063] that the flow arrangement of the probe 16 of Figures 1 and 2 can be reversed, stating that capillary 70 would be the liquid exhaust conduit and that capillary 72 would provide the solvent 18. Therefore, the flow arrangement of Van Berkel would be the same as the flow arrangement of the instant application. In conclusion, being that the probe 16 of Van Berkel has the same structural and operational arrangement as the instant application, the probe 16 of Van Berkel is capable of forming a vortex in the capillary 70.  Therefore, a liquid surface of the capture liquid 18 that captures the sample material 28 extends into the liquid exhaust conduit, which would be inside of element 68; See Figure 4.
It would have been obvious to one having ordinary skill in the art to have Van Berkels liquid surface of the capture liquid that captures the sample material extends into Van Berkel’s liquid exhaust conduit as the vortex will help in suctioning the analyte from the sample, thus assuring that all the analyte will be gathered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856